Citation Nr: 1230700	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear hearing loss, to include whether VA compensation benefits are warranted pursuant to 38 U.S.C.A. § 1151 for additional left hearing loss disability resulting from surgical treatment.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from April 1958 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran's claim to reopen was initially one involving bilateral hearing loss; however, in a January 2009 rating decision, the RO granted service connection for right ear hearing loss.  Consequently, the only issue remaining in appellate status involves the Veteran's left ear hearing loss.  

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in August 2009.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

In May 2010, the Board remanded the Veteran's claim for additional development.  Because the medical opinions obtained from the VA examinations given were not adequate, a VHA medical opinion was obtained in February 2012 that cures any defect in those earlier medical opinions and permits granting of the Veteran's claim.  Consequently, there is no prejudice to the Veteran in the Board proceeding to adjudicate his claim at this time.  

FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a May 1991 rating decision.  The Veteran did not perfect an appeal as to that decision, and it is final.

2.  The RO denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for left ear hearing loss in a January 1995 rating decision.  The Veteran did not appeal that decision, and it is final.
3.  Some of the new evidence submitted subsequent to January 1995 in support of the Veteran's claim raises a reasonable possibility of substantiating the underlying claim.

4.  The preponderance of the evidence is in favor of finding that the Veteran's left ear hearing loss is the result of injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  The May 1991 and January 1995 rating actions that denied service connection and 1151 compensation, respectively, for left ear hearing loss are final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the Board grants reopening of the Veteran's claim and the underlying service connection issue, which represents a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify and assist is necessary.

In a May 1991 rating decision, the RO denied service connection for hearing loss.  The Veteran initiated an appeal and a Statement of the Case was issued in April 1992; however, the Veteran failed to timely perfect the appeal.  In addition, in a January 1995 rating decision, the RO denied a claim for benefits pursuant to 38 U.S.C.A. § 1151 for left ear hearing loss.  The Veteran did not file any document within one year of the issuance of that rating decision expressing disagreement.
Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  As the Veteran neither perfected an appeal as to the May 1991 rating decision nor filed a Notice of Disagreement with the January 1995 rating decision, these rating decisions are final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, which is January 1995 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since January 1995 consists of the Veteran's statements and testimony, VA treatment records, VA examination reports from December 2008 and August 2010, and a report from VHA medical expert dated in February 2012.

The Board finds that the February 2012 report from the VHA medical expert provides a positive opinion relating the Veteran's current left ear hearing loss to his military service.  Consequently, this evidence as material is it relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  

New and material evidence having been received, the Veteran's claim is reopened.  The Board finds that the evidence is sufficient to adjudicate the claim and thus will proceed to consider the Veteran's claim on the merits.  

In May 2007, the Veteran filed a claim seeking compensation for a hearing loss disability.  He did not specify whether he was claiming a hearing loss disability as directly due to service (38 U.S.C.A. § 1110) or as a consequence of VA surgery (38 U.S.C.A. § 1151).  As set forth above, he was previously denied compensation benefits under both theories of entitlement.  In its March 2010 remand, the Board determined that both theories of entitlement have been reasonably raised by the record and should be considered pursuant to Robinette v. Brown, 8 Vet. App. 69, 76 (1995), and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  As the evidence is sufficient to establish entitlement to service connection for the Veteran's left ear hearing loss, however, the Board finds that it need not address whether benefits are warranted pursuant to 38 U.S.C.A. § 1151.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

On service entrance examination in April 1958, the Veteran was noted to have had a history of right mastoidectomy in 1941.  Whispered voice testing was 15/15 bilaterally.  No defect of the left ear (to include hearing loss) was noted.

Service treatment records demonstrate treatment for right ear otitis media with cholesteatoma with radical mastoidectomy in October 1960.  Although no specific treatment for the left ear is noted, these records do contain some notations and findings suggestive of a disease process involving the left ear with possibly some type of hearing loss present at that time.  See September 26, 1960 Hearing Record, Narrative Summary for hospitalization for surgery on right ear, and a March 1960 radiographic report of examination of the mastoids.  However, the Veteran's separation examination report dated in March 1961 fails to note any defects of his left ear, including hearing loss.  (Whispered voice testing was 15/15.)  

Post-service medical evidence demonstrates that, in June 1971, the Veteran was seen at a local VA medical facility with complaints of drainage from his left ear for two months.  Mastoid X-rays and tomograms demonstrated that "aeration of the mastoids . . . [was] underdeveloped apparently due to infection in early childhood."  The assessment was chronic otitis media with hearing loss.  After treatment for over a year without resolution, the Veteran underwent a left modified radical mastoidectomy in September 1972.  See VA treatment records in claims file.  He has since continued to have left ear hearing loss of a mixed nature.  

The Veteran underwent VA examination in December 2008 and August 2010.  The examiner who conducted the December 2008 VA audiological examination stated in her report that the September 1960 audiogram showed hearing loss in the Veteran's right ear only.  Thus, she opined that it is not likely that left ear hearing loss began in service.  An ear disease examination was also conducted in December 2008.  This examiner also noted that the September 1960 audiogram was normal as to the left ear.  The examiner also opined that the etiology of the Veteran's hearing loss is cholesteatoma for both his ears.  The examiner stated, however, that he could not render any opinions without resorting to mere speculation.  In a May 2010 remand, the Board found these medical opinions to be inadequate because the September 1960 audiometric test appears to indicate that there was a left ear hearing loss at that time contrary to the VA examiners' statements.  Thus, the Board requested another VA examination, which was conducted in August 2010.

The audiologist who conducted the August 2010 VA audiological examination set forth in her report a thorough history as seen in the medical evidence (including audiometric test findings) and as given by the Veteran.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any diagnosed left ear hearing loss had its clinical onset in service or was otherwise related to active service.  The examiner stated, based on findings in the claims file, that she felt that it was not as likely as not that the Veteran's left ear hearing loss had its clinical onset in the service.  The reason for her opinion, however, was that she felt that the Veteran probably had a pre-existing condition in that ear that did not worsen while he was on active duty, but did worsen some 10 years after he was out of the service.  

Although the VA examiner provided a rationale for her opinion, the Board finds that such rationale is not adequate with which to render a decision on the Veteran's claim for service connection for left ear hearing loss because, as previously noted, no defect of the left ear, especially hearing loss, was noted at the time of his entrance examination in April 1958.  Consequently, the Veteran is presumed to have been in sound condition with regard to his left ear at the time he entered into service unless there is clear and unmistakable evidence (obvious or manifest) that it pre-existed service and was not aggravated during service (i.e., that the increase in severity was due to the natural progress of the disability).  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Thus, the August 2010 VA examiner's medical opinion, worded in such speculative terms (e.g., "probably"), is not sufficient to rebut the presumption of sound condition.  In order to obtain a medical opinion using the correct legal standard, the Board sought a VHA medical expert opinion.

The requested VHA medical expert opinion was obtained in February 2012.  It was provided by the Chief of Surgery and an Ear, Nose and Throat (ENT) Surgeon at the VA Medical Center in North Chicago, Illinois.  In response to the Board's inquiry as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's left ear hearing loss pre-existed his entry into active duty or is etiologically related to a condition that pre-existed his entry into active duty, these physicians stated that the Veteran's SF88 (i.e., Report of Medical Examination) dated on April 30, 1958 was reviewed and that it clearly states that the Veteran had a normal general ear examination with no evidence of perforation of the tympanic membrane bilaterally.  In other words, hearing was normal bilaterally although the surgical scar from the Veteran's right mastoidectomy was noted.  They stated that there is "NO EVIDENCE" that the Veteran's left hearing loss preceded his entry into active duty or that he had a pre-existing condition in the left ear prior to entry into active duty.  As the response to the first inquiry was in the negative, they did not answer the second question of whether there is clear and unmistakable evidence that any pre-existing left ear hearing loss was not aggravated in service beyond the natural progression of the condition as this was not applicable.

Finally, in response to the final inquiry as to whether, if the answers to the first two inquiries are negative, is it at least as likely as not that the Veteran's current left ear hearing loss was incurred in service, these physicians opined that it is at least as likely as not (at least a 50 percent probability) that the Veteran's current left ear hearing loss was incurred in service.  They explained that, in 1958, the Veteran was documented with normal hearing and a normal physical examination of his left ear.  An ENT consultation dated on September 26, 1960, records "tympanosclerosis (not perforation) with retraction of the Left Tympanic Membrane."  The physicians indicate that this is the first recorded mention of a problem with the Veteran's left ear and that it occurred while he was on active service.  They also point to a dictated narrative summary dated on November 15, 1960, that states that there was "a perforation on the LEFT in the central portion of the drum."  This is related to his hospital admission of September 29, 1960.  

Further, these physicians go on to explain that acquired cholesteatoma occurs over a period of years and is caused by chronic Eustachian tube dysfunction which leads to retraction of the tympanic membrane and recurrent otitis media.  Over time, the condition may lead to perforation of the ear drum.  Epithelial cells embed in the middle ear and develop into the cholesteatoma.  Hearing loss in this condition is due to dysfunction or destruction of the boney structures of the middle ear (conduction defect) as well as a direct result of recurrent infection (sensory deficit).  Finally, the audiology examination performed on September 26, 1960, showed mild to moderate hearing loss in both ears, right greater than left.  

Having found that all prior medical opinions were inadequate for rating purposes, the Board finds the only probative and persuasive medical opinion of record is the April 2012 VHA medical expert opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

Based on the well-reasoned February 2012 positive medical opinion, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's left ear hearing loss was incurred during his active service.  Thus, service connection for left ear hearing loss is warranted, and the Veteran's claim is granted.  


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for left ear hearing loss, to include whether VA compensation benefits are warranted pursuant to 38 U.S.C.A. § 1151 for additional left hearing loss disability resulting from surgical treatment, the appeal is granted to this extent.

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


